OPINION
BUSSEY, Judge:
On appeal from the judgments rendered against her in the District Court for Pottawatomie County, Case No. CRF-80-149, defendant argues several assignments of error.
The assignment of error requiring reversal of the convictions is that the charging parts of the three counts set forth, failed to state facts sufficient to charge public offenses. Each of the counts in the charging part thereof allege that:
Defendant ... did approve for payment [a] purchase order .. . knowing the same to be false.
Title 21 O.S.1981, § 531 provides in pertinent part that:
Every . . . ministerial officer . .. who .. . falsifies any record or paper appertaining to his office ... is guilty of felony.
Defendant while acknowledging that the caption of each count alleges that defendant falsified a record pertaining to her office, argues that the charging parts of the three counts insufficiently allege only that defendant approved purchase orders, knowing them to be false.
Even the most cursory examination of the information supports this contention. “A criminal information is not sufficient unless it alleges particular circumstances showing every element of the offense charged.” Matter of D.S.H., 549 P.2d 826 (Okl.Cr.1976).
*1382Since none of the counts allege how or in what manner defendant falsified records pertaining to her office, but only that she approved purchase orders knowing them to be false, the information and the counts thereof failed to state facts sufficient to constitute violations of 21 O.S.1981, § 531.
The judgments and sentences rendered in CRF-80-149 are accordingly REVERSED.
BRETT, P. J., and CORNISH, J., concur.